Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 1 of 21 PageID #: 3160




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

   BOSTON SCIENTIFIC CORP. AND BOSTON                )
   SCIENTIFIC NEUROMODULATION CORP.,                 )
                                                     )
                            Plaintiffs,              )
                                                     )
                  v.                                 )
                                                       C.A. No. 18-644 (CFC)
                                                     )
   NEVRO CORP.,                                      )
                                                     )
                            Defendant.               )
                                                     )


                                 [PROPOSED] SCHEDULING ORDER

         This ____ day of February, 2020, the Court having conducted an initial Rule 16(b)

  scheduling conference pursuant to Local Rule 16.1(b), and the parties having determined after

  discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,

  or binding arbitration:

         IT IS ORDERED that:

         1.      Relevant Deadlines and Dates. All relevant deadlines and dates established by

  this Order are set forth in the chart attached as Exhibit A.

         2.      Rule 26(a)(1) Initial Disclosures. The Parties shall make their initial disclosures

  required by Federal Rule of Civil Procedure 26(a)(1) within five business days of the date of this

  Order. In addition, by March 11, 2020, the Parties shall make their disclosures required by

  Paragraph 3 of this Court’s Default Standard for Discovery.

         3.      Disclosure of Asserted Claims and Infringement Contentions. Not later than 30

  days after the date of this Order, a party claiming patent infringement shall serve on all parties a

  “Disclosure of Asserted Claims and Infringement Contentions.” Separately for each opposing
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 2 of 21 PageID #: 3161




  party, the “Disclosure of Asserted Claims and Infringement Contentions” shall contain the

  following information:

                (a) Each claim of each asserted patent that is allegedly infringed by each

         opposing party, including for each claim the applicable statutory subsections of 35 U.S.C.

         § 271 asserted;

                (b) Separately for each asserted claim, each accused apparatus, product, device,

         process, method, act, or other instrumentality (“Accused Instrumentality”) of each

         opposing party of which the party is aware. This identification shall be as specific as

         possible. Each product, device, and apparatus shall be identified by name or model

         number, if known. Each method or process shall be identified by name, if known, or by

         any product, device, or apparatus which, when used, allegedly results in the practice of

         the claimed method or process;

                (c) A chart identifying specifically where and how each limitation of each

         asserted claim is found within each Accused Instrumentality, including for each

         limitation that such party contends is governed by 35 U.S.C. § 112(f), the identity of the

         structure(s), act(s), or material(s) in the Accused Instrumentality that performs the

         claimed function;

                (d) For each claim alleged to have been indirectly infringed, an identification of

         any direct infringement and a description of the acts of the alleged indirect infringer that

         contribute to or are inducing that direct infringement. Insofar as alleged direct

         infringement is based on joint acts of multiple parties, the role of each such party in the

         direct infringement must be described;




                                                   2
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 3 of 21 PageID #: 3162




                  (e) Whether each limitation of each asserted claim is alleged to be present

         literally or under the doctrine of equivalents in the Accused Instrumentality;

                  (f) For any patent that claims priority to an earlier application, the priority date to

         which each asserted claim is alleged to be entitled;

                  (g) If a party claiming patent infringement wishes to preserve the right to rely, for

         any purpose, on the assertion that its own or its licensee’s apparatus, product, device,

         process, method, act, or other instrumentality practices the claimed invention, the party

         shall identify, separately for each asserted claim, each such apparatus, product, device,

         process, method, act, or other instrumentality that incorporates or reflects that particular

         claim;

                  (h) The timing of the point of first infringement, the start of claimed damages, and

         the end of claimed damages; and

                  (i) If a party claiming patent infringement alleges willful infringement, the basis

         for such allegation.

         4.       Document Production Accompanying Disclosure of Asserted Claims and

  Infringement Contentions. With the “Disclosure of Asserted Claims and Infringement

  Contentions,” the party claiming patent infringement shall produce to each opposing party or

  make available for inspection and copying:

                  (a)    Documents (e.g., contracts, purchase orders, invoices, advertisements,

         marketing materials, offer letters, beta site testing agreements, and third party or joint

         development agreements) sufficient to evidence each discussion with, disclosure to, or

         other manner of providing to a third party, or sale of or offer to sell, or any public use of,

         the claimed invention prior to the date of application for the asserted patent(s);



                                                     3
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 4 of 21 PageID #: 3163




                  (b)   All documents evidencing the conception, reduction to practice, design,

        and development of each claimed invention, which were created on or before the date of

        application for the asserted patent(s) or the priority date identified pursuant to paragraph

        3(f) of this Order, whichever is earlier;

                  (c)   A copy of the file history for each asserted patent;

                  (d)   All documents evidencing ownership of the patent rights by the party

        asserting patent infringement;

                  (e)   If a party identifies instrumentalities pursuant to paragraph 3(g) of this

        Order, documents sufficient to show the operation of any aspects or elements of such

        instrumentalities the patent claimant relies upon as embodying any asserted claims;

                  (f)   All agreements, including licenses, transferring an interest in any asserted

        patent;

                  (g)   All agreements that the party asserting infringement contends are

        comparable to a license that would result from a hypothetical reasonable royalty

        negotiation;

                  (h)   All agreements that otherwise may be used to support the party asserting

        infringement’s damages case;

                  (i)   If a party identifies instrumentalities pursuant to paragraph 3(g) of this

        Order, documents sufficient to show marking of such embodying accused

        instrumentalities; and if the party wants to preserve the right to recover lost profits based

        on such products, the sales, revenues, costs, and profits of such embodying accused

        instrumentalities; and




                                                    4
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 5 of 21 PageID #: 3164




                 (j)     All documents comprising or reflecting a F/RAND commitment or

         agreement with respect to the asserted patent(s).

  The producing party shall separately identify by production number the documents that

  correspond to each category set forth in this paragraph. A party’s production of a document as

  required by this paragraph shall not constitute an admission that such document evidences or is

  prior art under 35 U.S.C. § 102.

         5.      Invalidity Contentions. Not later than 45 days after service upon it of the

  “Disclosure of Asserted Claims and Infringement Contentions,” each party opposing a claim of

  patent infringement shall serve on all parties its “Invalidity Contentions” which shall contain the

  following information:

                 (a)     The identity of each item of prior art that the party alleges anticipates each

         asserted claim or renders the claim obvious. Each prior art patent shall be identified by

         its number, country of origin, and date of issue. Each prior art publication shall be

         identified by its title, date of publication, and, where feasible, author and publisher. Each

         alleged sale or public use shall be identified by specifying the item offered for sale or

         publicly used or known, the date the offer or use took place or the information became

         known, and the identity of the person or entity which made the use or which made and

         received the offer, or the person or entity which made the information known or to whom

         it was made known. For pre-AIA claims, prior art under 35 U.S.C. § 102(f) shall be

         identified by providing the name of the person(s) from whom and the circumstances

         under which the invention or any part of it was derived. For pre-AIA claims, prior art

         under 35 U.S.C. § 102(g) shall be identified by providing the identities of the person(s) or




                                                   5
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 6 of 21 PageID #: 3165




         entities involved in and the circumstances surrounding the making of the invention before

         the patent applicant(s);

                (b)     Whether each item of prior art anticipates each asserted claim or renders it

         obvious. If obviousness is alleged, an explanation of why the prior art renders the

         asserted claim obvious, including an identification of any combinations of prior art

         showing obviousness;

                (c)     A chart identifying specifically where and how in each alleged item of

         prior art each limitation of each asserted claim is found, including for each limitation that

         such party contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s),

         act(s), or material(s) in each item of prior art that performs the claimed function; and

                (d)     Any grounds of invalidity based on 35 U.S.C. § 101, indefiniteness under

         35 U.S.C. § 112(b), or lack of enablement or insufficient written description under

         35 U.S.C. § 112(a) of any of the asserted claims.

         6.     Document Production Accompanying Invalidity Contentions. With the

  “Invalidity Contentions,” the party opposing a claim of patent infringement shall produce or

  make available for inspection and copying:

                (a)     Source code, specifications, schematics, flow charts, artwork, formulas, or

         other documentation sufficient to show the operation of any aspects or elements of an

         Accused Instrumentality identified by the patent claimant in its chart produced pursuant

         to paragraph 3(c) of this Order;

                (b)     A copy or sample of the prior art identified pursuant to paragraph 5(a) that

         does not appear in the file history of the patent(s) at issue. To the extent any such item is

         not in English, an English translation of the portion(s) relied upon shall be produced;



                                                   6
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 7 of 21 PageID #: 3166




                  (c)     All agreements that the party opposing infringement contends are

           comparable to a license that would result from a hypothetical reasonable royalty

           negotiation;

                  (d)     Documents sufficient to show the sales, revenue, cost, and profits for

           Accused Instrumentalities identified pursuant to paragraph 3(b) of this Order for any

           period of alleged infringement; and

                  (e)     All agreements that may be used to support the damages case of the party

           that is denying infringement.

  The producing party shall separately identify by production number the documents that

  correspond to each category set forth in this paragraph.

           7.     Amendment to Contentions.

           Amendment of the Infringement Contentions or the Invalidity Contentions may be made

  only by order of the Court upon a timely showing of good cause. Non-exhaustive examples of

  circumstances that may, absent undue prejudice to the non- moving party, support a finding of

  good cause include (a) recent discovery of material prior art despite earlier diligent search and

  (b) recent discovery of nonpublic information about the Accused Instrumentality which was not

  discovered, despite diligent efforts, before the service of the Infringement Contentions. The duty

  to supplement discovery responses does not excuse the need to obtain leave of the Court to

  amend contentions.

           8.     Joinder of Other Parties and Amendment of Pleadings. All motions to join other

  parties, and to amend or supplement the pleadings, shall be filed on or before: December 18,

  2020 .




                                                   7
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 8 of 21 PageID #: 3167




        9.     Discovery.

               (a)     Use of Prior Discovery. The parties agree to treat the fact discovery

        produced in Boston Scientific Corp. et al v. Nevro Corp., No. CV 16-1163-CFC (D. Del.),

        as produced in this case.

               (b)     Fact Discovery Cut Off. All fact discovery in this case shall be initiated

        so that it will be completed on or before February 18, 2021.

               (c)     Document Production. Document production is required to be completed

        on November 20, 2020.

               (d)     Requests for Admission. A maximum of 50 requests for admission are

        permitted for each side, exclusive of any such Request for Admission solely directed to

        authentication or admissibility of documents.

               (e)     Interrogatories. A maximum of 25 interrogatories, including contention

        interrogatories, are permitted for each side.

               (f)     Depositions.

                       i.      Limitation on Hours for Deposition Discovery. Each side is

               limited to a total of 120 hours of taking fact testimony by deposition upon oral

               examination with depositions lasting under four (4) hours counted as four hours.

               These limits do not include expert depositions.

                       ii.     Location of Depositions. Any party or representative (officer,

               director, or managing agent) of a party filing a civil action in this District Court

               must ordinarily be required, upon request, to submit to a deposition at a place

               designated within this District. Exceptions to this general rule may be made by

               order of the Court or by agreement of the parties. A defendant who becomes a



                                                  8
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 9 of 21 PageID #: 3168




                 counterclaimant, cross-claimant, or third-party plaintiff shall be considered as

                 having filed an action in this Court for the purpose of this provision.

         10.     Pinpoint Citations. Pinpoint citations are required in all briefing, letters, and

  concise statements of facts. The Court will ignore any assertions of controverted facts and

  controverted legal principles not supported by a pinpoint citation to, as applicable: the record, an

  attachment or exhibit, and/or case law or appropriate legal authority. See United States v.

  Dunkel, 927 F.2d 955, 956 (“Judges are not like pigs, hunting for truffles buried in briefs.”).

         11.     Application to Court for Protective Order. Should counsel find it will be

  necessary to apply to the Court for a protective order specifying terms and conditions for the

  disclosure of confidential information, counsel should confer and attempt to reach an agreement

  on a proposed form of order and submit it to the Court within ten business days from the date of

  this Order.

         Any proposed protective order must include the following paragraph:

                 Other Proceedings. By entering this Order and limiting the
                 disclosure of information in this case, the Court does not intend to
                 preclude another court from finding that information may be
                 relevant and subject to disclosure in another case. Any person or
                 party subject to this Order who becomes subject to a motion to
                 disclose another party’s information designated as confidential
                 pursuant to this Order shall promptly notify that party of the
                 motion so that the party may have an opportunity to appear and be
                 heard on whether that information should be disclosed.

         12.     Disputes Relating to Discovery Matters and Protective Orders. Should counsel

  find they are unable to resolve a dispute relating to a discovery matter or protective order, the

  parties shall contact the Court’s Case Manager to schedule an in-person conference/argument.

                 (a)     Unless otherwise ordered, by no later than 72 hours prior to the

         conference/argument, the party seeking relief shall file with the Court a letter, not to

         exceed three pages, outlining the issues in dispute and the party’s position on those
                                                   9
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 10 of 21 PageID #: 3169




         issues. The party shall submit as attachments to its letter (1) an averment of counsel that

         the parties made a reasonable effort to resolve the dispute and that such effort included

         oral communication that involved Delaware counsel for the parties, and (2) a draft order

         for the Court’s signature that identifies with specificity the relief sought by the party.

         The party shall file concurrently with its letter a motion that in no more than one

         paragraph sets forth the relief sought.

                 (b)     By no later than 48 hours prior to the conference/argument, any party

         opposing the application for relief may file a letter, not to exceed three pages, outlining

         that party’s reasons for its opposition.

                 (c)     Two hard copies of the parties’ letters and attachments must be provided

         to the Court within one hour of e-filing the document(s). The hard copies shall comply

         with paragraphs 10 and 14 of this Order.

                 (d)     If a motion concerning a discovery matter or protective order is filed

         without leave of the Court that does not comport with the procedures set forth in this

         paragraph, the motion will be denied without prejudice to the moving party’s right to

         bring the dispute to the Court through the procedures set forth in this paragraph.

         13.     Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

  the Clerk an original and two copies of the papers. A redacted version of any sealed document

  shall be filed electronically within seven days of the filing of the sealed document.

         14.     Hard Copies. The parties shall provide to the Court two hard copies of all letters

  filed pursuant to paragraph 12 of this Order, all briefs, and any other document filed in support

  of any such letters and briefs (i.e., the concise statement of facts filed pursuant to paragraph 19 of

  this Order, appendices, exhibits, declarations, affidavits, etc.). This provision also applies to



                                                    10
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 11 of 21 PageID #: 3170




  papers filed under seal. Exhibits and attachments shall be separated by tabs. Each exhibit and

  attachment shall have page numbers of some sort such that a particular page of an exhibit or

  attachment can be identified by a page number. The parties shall take all practical measures to

  avoid filing multiple copies of the same exhibit or attachment. The parties should highlight the

  text of exhibits and attachments they wish the Court to read. The parties are encouraged to

  include in an exhibit or attachment only the pages of the document in question that (1) identify

  the document (e.g., the first page of a deposition transcript or the cover page of a request for

  discovery) and (2) are relevant to the issue(s) before the Court.

         15.     Claim Construction Issue Identification. On August 12, 2020, the parties shall

  exchange a list of those claim term(s)/phrase(s) that they believe need construction. On or before

  September 2, 2020, the parties shall exchange their proposed claim construction of those

  term(s)/phrase(s). These documents will not be filed with the Court. Subsequent to exchanging

  these lists, the parties will meet and confer to prepare a Joint Claim Construction Chart to be

  filed no later than September 17, 2020. The Joint Claim Construction Chart, in Word format,

  shall be e-mailed simultaneously with filing to cfc_civil@ded.uscourts.gov. The text for the

  Joint Claim Construction Chart shall be 14-point and in Times New Roman or a similar typeface.

  The parties’ Joint Claim Construction Chart should identify for the Court the term(s)/phrase(s) of

  the claim(s) in issue and should include each party’s proposed construction of the disputed claim

  language with citation(s) only to the intrinsic evidence in support of their respective proposed

  constructions. A separate text- searchable PDF of each of the patent(s) in issue as well as those

  portions or the intrinsic record relied upon shall be submitted with this Joint Claim Construction

  Chart. In this joint submission, the parties shall not provide argument. Each party shall file

  concurrently with the Joint Claim Construction Chart a “Motion for Claim Construction” that



                                                   11
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 12 of 21 PageID #: 3171




  requests the Court to adopt the claim construction position(s) of that party set forth in the Joint

  Claim Construction Chart. The motion shall not contain any argument and shall simply state that

  the party “requests that the Court adopt the claim construction position[s] of [the party] set forth

  in the Joint Claim Construction Chart (D.I. [ ]).”

         16.     Claim Construction Briefing.

         Each party bearing the burden of proof on infringement shall serve, but not file, its

  opening brief regarding terms concerning its asserted patents, not to exceed 5,500 words on

  October 6, 2020.1 Each opposing party shall serve, but not file, its answering brief, not to

  exceed 8,250 words, on October 27, 2020. Each party bearing the burden of proof on

  infringement shall serve, but not file, its reply brief regarding terms concerning its asserted

  patents, not to exceed 5,500 words, on November 10, 2020. Each opposing party shall serve,

  but not file, its sur-reply brief, not to exceed 2,750 words, on November 24, 2020. The text for

  each brief shall be 14-point and in Times New Roman or a similar typeface. Each brief must

  include a certification by counsel that the brief complies with the type and number limitations set

  forth above. The person who prepares the certification may rely on the word count of the word-

  processing system used to prepare the brief. No later than December 9, 2020, the parties shall

  file two Joint Claim Construction Briefs (one brief shall contain the parties’ arguments with

  respect to the disputed claim terms for BSC’s asserted patents, and the other brief shall contain

  the parties’ arguments with respect to the disputed claim terms for Nevro’s asserted patents).

         The parties shall copy and paste their untitled briefs into one brief, with their positions on

  each claim term in sequential order, in substantially the form below.


  1
    In other words, BSC will serve an opening brief regarding the claim terms and phrases for its
  asserted patents and Nevro will serve an opening brief regarding the claim terms and phrases for
  its asserted patents.

                                                   12
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 13 of 21 PageID #: 3172




                              JOINT CLAIM CONSTRUCTION BRIEF

         I.      Agreed-upon Constructions

         II.     Disputed Constructions

                 A.      [TERM 1]

                         1.     Plaintiff’s Opening Position
                         2.     Defendant’s Answering Position
                         3.     Plaintiff’s Reply Position
                         4.     Defendant’s Sur-Reply Position

                 B.      [TERM 2]

                         1.     Plaintiff’s Opening Position
                         2.     Defendant’s Answering Position
                         3.     Plaintiff’s Reply Position
                         4.     Defendant’s Sur-Reply Position

  Etc. The parties need not include any general summaries of the law relating to claim

  construction. If there are any materials that would be submitted in an appendix, the parties shall

  submit them in a Joint Appendix. Citations to intrinsic evidence shall be set forth in the Joint

  Claim Construction Brief. Citations to expert declarations and other extrinsic evidence may be

  made in the Joint Claim Construction Brief as the parties deem necessary, but the Court will

  review such extrinsic evidence only if the Court is unable to construe the disputed claim terms

  based on the intrinsic evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584

  (Fed. Cir. 1996). Declarations shall not contain legal argument or be used to circumvent the

  briefing word limitations imposed by this paragraph. The Joint Claim Construction Brief and

  Joint Appendix shall comply with paragraphs 10 and 14 of this Order.

         Hearing on Claim Construction.

         Beginning at _______ on January 6, 2021, the Court will hear argument on claim

  construction. Absent prior approval of the Court (which, if it is sought, must be done by joint

  letter submission no later than the date on which answering claim construction briefs are due to

                                                  13
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 14 of 21 PageID #: 3173




  be served), the parties shall not present testimony at the argument, and the argument shall not

  exceed a total of three hours.

         17.     Disclosure of Expert Testimony.

                 (a)     Expert Reports. For the party with the initial burden of proof on the

         subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on

         or before March 19, 2021. The supplemental disclosure to contradict or rebut evidence

         on the same matter identified by another party, including regarding objective indicia of

         non-obviousness, is due on or before April 16, 2021. Reply expert reports from the party

         with the initial burden of proof and rebuttals regarding objective indicia of non-

         obviousness are due on or before May 7, 2021. No other expert reports will be

         permitted without either the consent of all parties or leave of the Court. Along with the

         submissions of the expert reports, the parties shall provide the dates and times of their

         experts’ availability for deposition. Depositions of experts shall be completed on or

         before May 28, 2021.

                 (b)     Objections to Expert Testimony. To the extent any objection to expert

         testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

         Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence

         702, it shall be made by motion on June 17, 2021, the deadline for dispositive motions.

         18.     Case Dispositive Motions

                 (a)     No early motions without leave. All case dispositive motions, an opening

         brief, and affidavits, if any, in support of the motion shall be served and filed on or before

         June 17, 2021. No case dispositive motion under Rule 56 may be filed more than 10

         days before the above date without leave of the Court.



                                                  14
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 15 of 21 PageID #: 3174




                 (b)    Motions to be Filed Separately. A party shall not combine multiple

         motions seeking separate and distinct relief into a single motion.

                 (c)    Word limits combined with Daubert motion word limits. Each party is

         permitted to file as many case dispositive motions as desired; provided, however, that

         each SIDE will be limited to a combined total of 10,000 words for all opening briefs, a

         combined total of 10,000 words for all answering briefs, and a combined total of 5,000

         words for all reply briefs regardless of the number of case dispositive motions that are

         filed. In the event that a party files, in addition to a case dispositive motion, a Daubert

         motion to exclude or preclude all or any portion of an expert’s testimony, the total

         amount of words permitted for all case dispositive and Daubert motions shall be

         increased for each SIDE to 12,500 words for all opening briefs, 12,500 words for all

         answering briefs, and 6,250 words for all reply briefs. The text for each brief shall be 14-

         point and in Times New Roman or a similar typeface. Each brief must include a

         certification by counsel that the brief complies with the type and number limitations set

         forth above. The person who prepares the certification may rely on the word count of the

         word-processing system used to prepare the brief.

                 (d)    Concise Statement of Facts Requirement. Any motion for summary

         judgment shall be accompanied by a separate concise statement detailing each material

         fact as to which the moving party contends that there are no genuine issues to be tried

         that are essential for the Court’s determination of the summary judgment motion (not the

         entire case).2 Any party who opposes the motion shall file and serve with its opposing




  2
    A party does not satisfy the requirements of this paragraph by stating that an accused
  instrumentality infringes an asserted claim or asserted claim limitation. The party must detail
                                                  15
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 16 of 21 PageID #: 3175




         papers a separate document containing a single concise statement that admits or disputes

         the facts set forth in the moving party’s concise statement, as well as sets forth all

         material facts as to which it is contended there exists a genuine issue necessary to be

         litigated.

                 (e)     Focus of the Concise Statement. When preparing the separate concise

         statement, a party shall reference only the material facts that are absolutely necessary for

         the Court to determine the limited issues presented in the motion for summary judgment

         (and no others), and each reference shall contain a citation to a particular affidavit,

         deposition, or other document that supports the party’s interpretation of the material fact.

         Documents referenced in the concise statement may, but need not, be filed in their

         entirety if a party concludes that the full context would be helpful to the Court (e.g., a

         deposition miniscript with an index stating what pages may contain key words may often

         be useful). The concise statement shall particularly identify the page and portion of the

         page of the document referenced. The document referred to shall have relevant portions

         highlighted or otherwise emphasized. The parties may extract and highlight the relevant

         portions of each referenced document, but they shall ensure that enough of a document is

         attached to put the matter in context. If a party determines that an entire deposition

         transcript should be submitted, the party should consider whether a miniscript would be

         preferable to a full-size transcript. If an entire miniscript is submitted, the index of terms

         appearing in the transcript must be included, if it exists. When multiple pages from a




  each material fact in its concise statement of facts. The concise statements of facts play an
  important gatekeeping role in the Court’s consideration of summary judgment motions.

                                                   16
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 17 of 21 PageID #: 3176




         single document are submitted, the pages shall be grouped in a single exhibit. Concise

         statements of fact shall comply with paragraphs 10 and 14 of this Order.

                  (f)    Word Limits for Concise Statement. The concise statement in support of

         or in opposition to a motion for summary judgment shall be no longer than 1,750 words.

         The text for each statement shall be 14-point and in Times New Roman or a similar

         typeface. Each statement must include a certification by counsel that the statement

         complies with the type and number limitations set forth above. The person who prepares

         the certification may rely on the word count of the word-processing system used to

         prepare the statement.

                  (g)    Affidavits and declarations. Affidavits or declarations setting forth facts

         and/or authenticating exhibits, as well as exhibits themselves, shall be attached only to

         the concise statement (i.e., not briefs).

                  (h)    Scope of Judicial Review. When resolving motions for summary

         judgment, the Court shall have no independent duty to search and consider any part of the

         record not otherwise referenced in the separate concise statements of the parties. Further,

         the Court shall have no independent duty to review exhibits in their entirety, but rather

         will review only those portions of the exhibits specifically identified in the concise

         statements. Material facts set forth in the moving party’s concise statement will be

         deemed admitted unless controverted by a separate concise statement of the opposing

         party.

         19.      Applications by Motion. Except as otherwise specified herein, any application to

  the Court shall be by written motion. Any non-dispositive motion should contain the statement

  required by Local Rule 7.1.1.



                                                     17
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 18 of 21 PageID #: 3177




         20.     Pretrial Conference. On October 7, 2021, the Court will hold a Rule 16(e) final

  pretrial conference in court with counsel beginning at 4:00 p.m.. The parties shall file a joint

  proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5:00 p.m. on the

  third business day before the date of the final pretrial conference. Unless otherwise ordered by

  the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the

  preparation of the proposed joint final pretrial order. The joint pretrial order shall comply with

  paragraphs 10 and 14 of this Order.

         21.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

  requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

  be limited to three in limine requests, unless otherwise permitted by the Court. Each in limine

  request and any response shall contain the authorities relied upon; each in limine request may be

  supported by a maximum of three pages of argument and may be opposed by a maximum of

  three pages of argument, and the party making the in limine request may add a maximum of one

  additional page in reply in support of its request. If more than one party is supporting or

  opposing an in limine request, such support or opposition shall be combined in a single three-

  page submission (and, if the moving party, a single one-page reply). No separate briefing shall

  be submitted on in limine requests, unless otherwise permitted by the Court. Motions in limine

  shall comply with paragraphs 10 and 14 of this Order.

         22.     Compendium of Cases. A party may submit with any briefing two courtesy

  copies of a compendium of the selected authorities on which the party would like the Court to

  focus. The parties should not include in the compendium authorities for general principles or

  uncontested points of law (e.g., the standards for summary judgment or claim construction). An

  authority that is cited only once by a party generally should not be included in the compendium.



                                                   18
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 19 of 21 PageID #: 3178




  An authority already provided to the Court by another party should not be included in the

  compendium. Compendiums of cases shall not be filed electronically with the Court, but a

  notice of service of a compendium of cases shall be filed electronically with the Court.

  Compendiums shall comply with paragraph 14 of this Order.

          23.     Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be

  tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1, the parties should file (i) proposed

  voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

  forms no later than 5:00 p.m. on the third business day before the date of the final pretrial

  conference. The parties shall submit simultaneously with filing each of the foregoing four

  documents in Word format to cfc_civil@ded.uscourts.gov.

          24.     Trial. This matter is scheduled for an 8-day jury trial beginning at 9:30 a.m. on

  October 18, 2021, with the subsequent trial days beginning at 9:00 a.m. Until the case is

  submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial

  will be timed, as counsel will be allocated a total number of hours in which to present their

  respective cases.

          25.     ADR Process. This matter is referred to a magistrate judge to explore the

  possibility of alternative dispute resolution.



  __________________________________

  The Honorable Colm F. Connolly
  United States District Court Judge




                                                     19
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 20 of 21 PageID #: 3179




                                                Exhibit A

                               Event                                       Proposed Date
      Initial Disclosures                                        5 business days from date of this
                                                                 Order
      Protective Order                                           10 business days from date of this
                                                                 Order
      Identification of information required by Paragraph 3 of   March 11, 2020
      Default Standard for Discovery (custodians, non-
      custodial data sources, notice of issues)
      Infringement Contentions & Accompanying Document           30 days from date of this Order
      Production
      Invalidity Contentions & Accompanying Document             45 days from date of service of
      Production                                                 Infringement Contentions
      Preliminary Election of Asserted Claims (BSC: no more      July 16, 2020
      than 64 claims; Nevro: no more than 45 claims)
      Preliminary Election of Asserted Prior Art (BSC: no        August 4, 2020
      more than 90 invalidity grounds and 45 unique
      references; Nevro: no more than 128 invalidity grounds
      and 64 unique references)
      Claim Construction Terms/Phrases Identification            August 12, 2020
      Proposed claim construction of identified terms/phrases    September 2, 2020
      Joint Claim Construction Chart                             September 17, 2020
      Claim Construction Opening Brief                           October 6, 2020
      Claim Construction Answering Brief                         October 27, 2020
      Claim Construction Reply Brief                             November 10, 2020
      Completion of Document Production                          November 20, 2020
      Claim Construction Sur-Reply Brief                         November 24, 2020
      Joint Claim Construction Brief                             December 9, 2020
      Joinder of Parties/Amendments                              December 18, 2020
      Claim Construction Hearing                                 January 6, 2021
      Fact Discovery Cut Off                                     February 18, 2021
      Final Election of Asserted Claims3                         February 25, 2021



  3
      Limitations to be determined at Claim Construction Hearing.

                                                    20
Case 1:18-cv-00644-CFC-CJB Document 50 Filed 02/14/20 Page 21 of 21 PageID #: 3180




                               Event                                    Proposed Date
      Final Election of Asserted Prior Art4                   March 4, 2021
      Opening Expert Report                                   March 19, 2021
      Rebuttal Expert Report                                  April 16, 2021
      Reply Expert Report                                     May 7, 2021
      Expert Deposition Cut-Off                               May 28, 2021
      Daubert/Case Dispositive Motions                        June 17, 2021
      Answering Briefs to Case Dispositive Motions            July 8, 2021
      Reply Briefs to Case Dispositive Motions                July 22 2021
      Pre-Trial Conference                                    October 7, 2021 at 4:00 p.m.
      Trial                                                   October 18, 2021




  4
      Limitations to be determined at Claim Construction Hearing.

                                                  21
